

ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
 
INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made as of July 22, 2011 (the “Grant Date”), by and between
ECOTALITY, INC., a Nevada corporation (the “Company”), and Kevin Morrow who is
an employee of the Company (the “Holder”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Ecotality, Inc. 2007 Equity Incentive Plan
(the “Plan”) for the benefit of its employees, directors and consultants and the
employees, directors and consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the grant to the Holder of an Option under
the Plan, on the terms and conditions set forth in the Plan and as hereinafter
provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Holder hereby agree as follows:
 
1.           Definitions
 
Capitalized terms used in this Agreement, which are not defined otherwise in
this Agreement, shall have the same meaning as set forth in the Plan.
 
2.           Grant of Option
 
The Committee hereby grants to the Holder an option to purchase Sixteen Thousand
Six Hundred Sixty Seven (16,667) shares of the Company’s Common Stock (“Shares”)
for an Option price per Share equal to Three Dollars and Three Cents ($3.03)
(which price is not less than the Fair Market Value of a Share on the date of
this Option is granted and, if the Holder is a ten percent (10%) or greater
shareholder of the Company as described in Section 5 (a) of the Plan, is not
less than one hundred ten percent (110%) of the Fair Market Value of a Share on
the date this Option is granted) (the “Option”).
 
The Option is intended by the Committee to be an Incentive Stock Option and the
provisions hereof shall be interpreted on a basis consistent with such intent.
 
3.           Option Terms and Exercise Period
 
 
a.
The Option shall be exercised, and payment by the Holder of the Option price
shall be made, pursuant to the terms of the Plan.

 
 
b.
All or any part of the Option may be exercised by the Holder no later than ten
(10) years from date of grant (or five (5) years if the Holder is a ten percent
(10%) or greater shareholder of the Company as described in Section 5 (b) of the
Plan on the date of this Agreement).

 
 
c.
Except as otherwise may be provided in Section 10 of this Agreement, this
Agreement and the Option shall terminate on the earlier of (i) 3 years from date
of grant or (ii) the date the Option is fully exercised (the “Expiration Date”).

 
 
 

--------------------------------------------------------------------------------

 


4.           Vesting
 
The Option shall vest and become exercisable pursuant to the following schedule:
 
As of this Anniversary Date of Grant:
The Proportion of Shares Vested Are:
   
Grant Date:
0%
   
January 22, 2012:
100%



Notwithstanding the above vesting schedule, the Holder shall forfeit any
unvested portion of the Option and shall forfeit the right to exercise any
vested portion of the Option if (a) the Holder is terminated for Cause or (b)
the Holder fails to comply with one or more of the following post-termination
restrictions that may be applicable to the Holder: (i) non-compete obligations,
(ii) non-disclosure obligations, (iii) non-solicitation obligations, and (iv)
non-disparagement obligations.
 
5.           Termination of Employment
 
Section 10 of the Plan shall control.
 
6.           Restrictions on Transfer of Option
 
This Agreement and the Option shall not be transferable otherwise than by will
or by the laws of descent and distribution, and the Option shall be exercisable,
during the Holder’s lifetime, solely by the Holder, except on account of the
Holder’s Total and Permanent Disability or death.
 
7.           Exercise of Option
 
 
a.
The Option shall become exercisable at such time as provided herein or in the
Plan and shall be exercisable by written notice of such exercise, in the form of
Appendix A hereto (an “Exercise Notice”).  The Exercise Notice shall, among
other things, specify the number of Shares for which the Option is being
exercised.

 
 
b.
Shares purchased pursuant to the Option shall be paid for in full at the time of
such purchase by one or more of the methods described below.

 
 
(i)
in cash, by certified check or bank check, or other instrument acceptable to the
Committee, in U.S. funds, payable to the order of the Company in an amount equal
to the purchase price of such Shares; or

 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
2

--------------------------------------------------------------------------------

 

 
(ii)
by the Holder delivering to the Company a properly executed Exercise Notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the Option
purchase price, provided that in the event the Holder chooses to pay the Option
purchase price as so provided, the Holder and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Committee shall prescribe as a condition of such payment procedure, or

 
 
(iii)
a combination of paragraphs (i) and (ii) above.

 
 
c.
Certificates for the Shares so purchased will be issued and delivered to the
Holder upon compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
issuance.  Until the Holder shall have complied with the requirements hereof and
of the Plan, the Company shall be under no obligation to issue the Shares
subject to this Option, and the determination of the Committee as to such
compliance shall be final and binding on the Holder.  The Holder shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to this Option unless and until
this Option shall have been exercised pursuant to the terms hereof, the Company
shall have issued and delivered the Shares to the Holder, and the Holder’s name
shall have been entered as a stockholder of record on the books of the
Company.  Thereupon, the Holder shall have full dividend and other ownership
rights with respect to such Shares, subject to the terms of this Agreement.

 
 
d.
Notwithstanding any other provision hereof or of the Plan, no portion of this
Option shall be exercisable after the Expiration Date.

 
 
e.
It is understood and intended that this Option is intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code to the extent
permitted under applicable law.  Accordingly, the Holder understands and
acknowledges that, in order to obtain the benefits of an incentive stock option
under Section 422 of the Code, no sale or other disposition may be made of
Shares for which incentive stock option treatment is desired within the one-year
period beginning on the day after the day of the transfer of such Shares to him
or her, nor within the two-year period beginning on the day after the grant of
this Option and further that this Option must be exercised within three (3)
months after termination of employment as an employee (or twelve (12) months in
the case of death or disability) to qualify as an incentive stock option.  If
the Holder disposes (whether by sale, gift, transfer or otherwise) of any such
Shares within either of these periods, he or she will notify the Company within
thirty (30) days after such disposition.  The Holder also agrees to provide the
Company with any information concerning any such dispositions required by the
Company for tax purposes.  Further, to the extent the Shares underlying the
Option and any other incentive stock options of the Holder having an aggregate
Fair Market Value in excess of $100,000 (determined as of the Grant Date) vest
in any year, such options will not qualify as incentive stock options.

 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
3

--------------------------------------------------------------------------------

 


8.           Regulation by the Committee
 
This Agreement and the Option shall be subject to any administrative procedures
and rules as the Committee shall adopt.  All decisions of the Committee upon any
question arising under the Plan or under this Agreement shall be conclusive and
binding upon the Holder and any person or persons to whom any portion of the
Option has been transferred by will or by the laws of descent and distribution.
 
9.           Rights as a Shareholder
 
 
a.
The Holder shall have no rights as a shareholder with respect to Shares subject
to the Option until certificates for Shares of Common Stock are issued to the
Holder.  Following the purchase of Shares, the Holder (or any successor in
interest) shall have all the rights of a stockholder (including voting, dividend
and liquidation rights) with respect to the purchased Shares, subject, however,
to the transfer restrictions set forth in this Agreement and the Plan.

 
 
b.
Restricted Securities.  The Shares that are subject to this Option have not been
registered under the Securities Act of 1933 (the “1933 Act”) and are being
issued to the Holder in reliance upon the exemption from such registration
provided by SEC Rule 701 for stock issuances under compensatory benefit plans
such as the Plan.  The Holder hereby confirms that the Holder has been informed
that the Purchased Shares are restricted securities under the 1933 Act and may
not be resold or transferred unless the Purchased Shares are first registered
under the Federal securities laws or unless an exemption from such registration
is available.  Accordingly, the Holder hereby acknowledges that the Holder is
prepared to hold any Shares that the Holder may purchase upon exercise of this
Option for an indefinite period and that the Holder is aware that SEC Rule 144
issued under the 1933 Act that exempts certain resales of unrestricted
securities is not presently available to exempt the resale of the Shares the
Holder may purchase upon exercise of this Option from the registration
requirements of the 1933 Act.

 
 
c.
Restrictions on Disposition of Purchased Shares.  Notwithstanding any Plan
provision or Agreement provision to the contrary, the Holder shall make no
disposition of the Shares that the Holder may purchase upon exercise of this
Option (other than a permitted transfer), unless and until there is compliance
with all of the following requirements:

 
 
(i)
The Holder shall have provided the Company with a written summary of the terms
and conditions of the proposed disposition.

 
 
(ii)
The Holder shall have complied with all requirements of this Agreement
applicable to the disposition of the purchased Shares.

 

 
(iii) 
The Holder shall have provided the Company with written assurances, in form and
substance satisfactory to the Company, that (A) the proposed disposition does
not require registration of the Purchased Shares under the 1933 Act or (B) all
appropriate action necessary for compliance with the registration requirements
of the 1933 Act or any exemption from registration available under the 1933 Act
(including Rule 144) has been taken.

 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
4

--------------------------------------------------------------------------------

 
 
 
(iv)
Such disposition does not violate the terms and conditions set forth in this
Agreement.

 
The Company shall not be required (x) to transfer on its books any purchased
Shares which have been sold or transferred in violation of the provisions of
this Agreement or (y) to treat as the owner of the purchased Shares, or
otherwise to accord voting, dividend or liquidation rights to, any transferee to
whom the purchased Shares have been transferred in contravention of this
Agreement.
 
 
d.
Restrictive Legends.  The stock certificates for the Shares that the Holder may
purchase upon the exercise of this Option shall be endorsed with the following
restrictive legend:

 
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended and may not be sold or otherwise transferred
unless a compliance with the registration provisions of such Act has been made
or unless availability of an exemption from such registration provisions has
been established, or, unless sold pursuant to Rule 144 under the Securities Act
of 1933.
 
10.         Change of Control
 
Notwithstanding the vesting requirements contained in Section 4 of this
Agreement, upon a Change of Control, in the sole discretion of the Committee,
(a) the Option shall automatically terminate as of the date of such Change of
Control unless provision is made in connection with such transaction in the sole
discretion of the parties thereto for the continuation or assumption of this
Option heretofore granted or (b) the substitution of this Option with a new
Option of the successor entity or parent thereof, with such adjustment as to the
number and kind of shares and the per share exercise prices as such parties
shall agree.  In the event of such termination, the Holder shall be permitted,
for a specified period of time prior to the consummation of the Change of
Control as determined by the Committee, to exercise all portions of the Option
which are then exercisable.
 
11.         Drag-Along Obligation
 
The Holder agrees that the Shares shall be subject to, and the Holder shall be
fully bound as a “Stockholder” by the terms of the Drag-Along provision set
forth below.
 
In the event of an Approved Sale (as defined below) of the Company, the
Stockholders will consent to and raise no objections (including seeking
appraisal or similar rights) with respect to the Approved Sale and the process
thereof and, if the Approved Sale is structured as a sale of capital stock and
if the Selling Stockholders (as defined below) so request, the Stockholders will
agree to sell all of their shares of Common Stock and rights to acquire Common
Stock on the terms and conditions of the Approved Sale (including as to
provisions regarding representations, warranties and indemnification).  The
Stockholders will use their best efforts to cooperate in the Approved Sale
(including voting in favor of the Approved Sale, if necessary) and will take all
necessary and desirable actions in connection with the consummation of the
Approved Sale as are reasonably requested by the Company or the Selling
Stockholders.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
5

--------------------------------------------------------------------------------

 
 
For purposes of this Section, “Approved Sale” means the sale of the Company and
its subsidiaries, if any, in a single transaction or in a series of related
transactions, to a third party (a) pursuant to which such third party proposes
to acquire one hundred percent (100%) of the outstanding Common Stock (whether
by merger, consolidation, recapitalization, reorganization or otherwise) or all
or substantially all of the assets of the Company and its subsidiaries, (b)
which has been approved by the board of directors of the Company and the holders
of a majority of Common Stock (the “Selling Stockholders”) and (c) pursuant to
which all holders of Common Stock receive (whether in such transaction or, with
respect to an asset sale, upon a subsequent liquidation) the same form and
amount of consideration per share of Common Stock or, if any holders are given
an option as to the form and amount of consideration to be received, all holders
are given the same option.
 
12.         Reservation of Shares
 
With respect to the Option, the Company hereby agrees to at all times reserve
for issuance and/or delivery upon payment by the Holder of the Option price,
such number of Shares as shall be required for issuance and/or delivery upon
such payment pursuant to the Option.
 
13.         Delivery of Share Certificates
 
Within a reasonable time after the exercise of the Option, the Company shall
cause to be delivered to the Holder, his or her legal representative or his or
her beneficiary, a certificate for the Shares purchased pursuant to the exercise
of the Option.
 
14.         Withholding
 
The Holder shall, not later than the date as of which the exercise of this
Option becomes a taxable event for federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Company for payment of any
federal, state and local taxes required by law to be withheld on account of such
taxable event.  The Holder acknowledges and agrees that the Company or any
Affiliate has the right to deduct from payments of any kind otherwise due to the
Holder, or from the Shares to be issued in respect of an exercise of this
Option, any federal, state or local taxes of any kind required by law to be
withheld with respect to the issuance of Shares to the Holder.
 
15.         Amendment
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, no amendment of this Agreement that would materially and
adversely impair the Holder’s rights or entitlements with respect to the Option
shall be effective without the prior written consent of the Holder (unless such
amendment is required in order to cause the Award hereunder to qualify as
“performance-based” compensation within the meaning of Section 162(m)).
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
6

--------------------------------------------------------------------------------

 

16.         Equitable Relief
 
The parties hereto agree and declare that legal remedies may be inadequate to
enforce the provisions of this Agreement and that equitable relief, including
specific performance and injunctive relief, may be used to enforce the
provisions of this Agreement.
 
17.         Adjustments for Changes in Capital Structure
 
If, as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the Common
Stock, the outstanding shares of Common Stock are increased or decreased or are
exchanged for a different number or kind of shares of the Company’s stock, the
restrictions contained in this Agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Optionee in
exchange for, or by virtue of his or her ownership of, issued Shares.
 
18.         Change and Modifications
 
This Agreement may not be orally changed, modified or terminated, nor shall any
oral waiver of any of its terms be effective.  This Agreement may be changed,
modified or terminated only by an agreement in writing signed by the Company and
the Holder.
 
19.         Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
Nevada without regard to conflict of law principles.
 
20.         Saving Clause
 
If any provision(s) of this Agreement shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.
 
21.         Notices
 
All notices, requests, consents and other communications shall be in writing and
be deemed given when delivered personally, by telex or facsimile transmission or
when received if mailed by first class registered or certified mail, postage
prepaid.  Notices to the Company or the Holder shall be addressed as set forth
underneath their signatures below, or to such other address or addresses as may
have been furnished by such party in writing to the other.
 
22.         Benefit and Binding Effect
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their respective successors, permitted assigns, and legal
representatives.  The Company has the right to assign this Agreement, and such
assignee shall become entitled to all the rights of the Company hereunder to the
extent of such assignment.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT



 
7

--------------------------------------------------------------------------------

 

23.         Plan Terms
 
The terms of the Plan are incorporated herein by reference and made a part of
this Agreement as if fully set out herein.
 
24.         Effective Date of Grant
 
The Option shall be effective as of the Grant Date first written above.
 
25.         Holder Acknowledgment
 
By executing this Agreement, the Holder hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.
 

 
ECOTALITY, INC.
     
By:
/s/ Barry S. Baer
       
Barry S. Baer
     
Its:
Secretary
     
HOLDER
     
Kevin Morrow
 
Printed Name
     
/s/ Kevin Morrow
 
Signature



ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT


 
8

--------------------------------------------------------------------------------

 

Appendix A
Form of Notice of Exercise
 
See attached

 
 

--------------------------------------------------------------------------------

 

2007 ECOTALITY, INC. EQUITY INCENTIVE PLAN
 
NOTICE OF EXERCISE OF STOCK OPTION
 
Instructions:  If you wish to exercise some or all of your stock options, please
complete this Notice and return it to [NAME and ADDRESS]
 
HOLDER INFORMATION
 
Name: 
   



Social Security Number (last 4 digits): 
   



Home Address: 
   



Telephone Number (Work): 
    



Telephone Number (Home): 
   

OPTION INFORMATION
 
Date of Grant:
   

Type of Option (check one):
 
¨ Non-Qualified Stock Option
 
or
 
¨ Incentive Stock Option
 
Total number of shares of Common Stock of ECOTALITY, INC. (the “Company”) covered by option:                                                                                                                                        
 
Exercise Price per Share: $                                                                                                                                                                         
 
OPTION EXERCISE INFORMATION
 
Number of shares of Common Stock of the Company for which option is being
exercised now.  (These shares are referred to below as the “Purchased Shares.”)

--------------------------------------------------------------------------------

 
Total Exercise Price for the Purchased Shares (exercise price x Purchased
Shares):
 
$                                                                                                                                                                                                                                           
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF PAYMENT
 
More than one payment form can be used (check all that apply to this Notice of
Exercise).  Payment must accompany this Notice of Exercise:
 
¨
Cash (in U.S. funds)

 
¨
Certified check or bank check, payable to “ECOTALITY, INC” (in U.S. funds)

 
¨
Other instrument (specify):  ____________________________ (must be acceptable to
the Committee and must be in U.S. funds payable to the order of the Company in
an amount equal to the purchase price of such Shares)

 
¨
Delivery of an irrevocable instruction to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the Option
purchase price, provided that in the event I choose to pay the Option purchase
price in this manner, I and my broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Committee
shall prescribe as a condition of this payment procedure.

 
REGISTRATION OF SHARES
 
The Purchased Shares acquired pursuant to this Notice of Exercise should be
registered [check one]:
 
¨           In my name only.
 
¨            In both my name and my spouse’s name as community property.
 
My spouse’s name is _____________________________________________________
 
¨           In both my name and my spouse’s name as joint tenants with the right
of survivorship.
 
My spouse’s name is _____________________________________________________
 
DELIVERY OF SHARE CERTIFICATE
 
The certificate for the Purchased Shares should be sent to the following
address:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS:
 
As a part of my wish to exercise some or all of my Option, as set fort in this
Notice of Exercise:
 
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades and the restrictions on resale
provisions of the Option Agreement and the Plan.  I also understand that the
Purchased Shares and any proceeds from the sale of Purchased Shares may be
subject to forfeiture pursuant to the terms of the Option Agreement and the
Plan.

 
2.
I hereby acknowledge that I received and read a copy of the 2007 ECOTALITY, INC.
EQUITY INCENTIVE PLAN and that I understand the tax consequences of my exercise.

 
3.
In the case of my exercise of a non-qualified stock option, I understand that I
must recognize ordinary income equal to the spread between the fair market value
of the Purchased Shares on the date of exercise and the exercise price.  I
further understand that I am required to pay withholding taxes at the time of
exercising a non-qualified stock option.

 
4.
I acknowledge that the Purchased Shares may remain subject to the Company’s
right of repurchase at the exercise price in accordance with the applicable
Option Agreement.  I acknowledge that I am acquiring the Purchased Shares
subject to all other terms of the Option Agreement and the Plan.

 
5.
I acknowledge that I have received information regarding the federal income tax
consequences of an option exercise and the tax election under section 83(b) of
the Internal Revenue Code.  In the event that I choose to make a section 83(b)
election, I acknowledge that it is my responsibility — and not the Company’s
responsibility — to file the election in a timely manner, even if I ask the
Company or its agents to make the filing on my behalf.  I acknowledge that the
Company has encouraged me to consult my own adviser to determine the tax
consequences of acquiring the Purchased Shares at this time.

 
6.
I understand that the terms of the Plan and Option Agreement regarding treatment
of the Purchased Shares shall continue to apply to any shares that I may receive
as a result of this exercise.  I agree to execute such other agreements related
to this option exercise that the Committee may reasonably require.

 

 
By:
               
Printed Name
           
Date


 
 

--------------------------------------------------------------------------------

 
 